38 F.3d 609
309 U.S.App.D.C. 34
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Horus L. CUTTER, Sr.;  Marie Harper;  and Lucinda HarrisonHoward, Appellants,v.S.C. MADISON, as an individual, and his capacity as SeniorMinister and Acting Chief Executive Officer of the UnitedHouse of Prayer For All People;  and United House of PrayerFor All People, Church On The Rock Of The Apostolic Faith, acorporation in the District of Columbia.
No. 92-7045.
United States Court of Appeals, District of Columbia Circuit.
Sept. 1, 1994.

Before:  MIKVA, Chief Judge;  SILBERMAN and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed February 26, 1992, be affirmed substantially for the reasons stated therein.   See Serbian Eastern Orthodox Diocese v. Milivojevich, 426 U.S. 696, 711, reh'g denied, 429 U.S. 873 (1971).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.